In The
                                     Court of Appeals
                            Seventh District of Texas at Amarillo
                                      ________________________

                                           No. 07-15-00134-CV
                                      ________________________

                               IN THE INTEREST OF A.M.D., A CHILD



                               On Appeal from the 223rd District Court
                                          Gray County, Texas
                     Trial Court No. 37,585; Honorable Jack M. Graham, Presiding


                                                 July 30, 2015

                                    MEMORANDUM OPINION
                         Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


        Appellant, H.N.M.,1 appeals the trial court’s order terminating her parental rights

to her child, A.M.D.2         At the time of her removal, A.M.D. was less than a year old. In

presenting this appeal, appointed counsel has filed an Anders brief in support3 of his

motion to withdraw, and we grant counsel’s motion and affirm.



        1
           To protect the parent’s and child’s privacy, we refer to Appellant and other parties by their
initials. See TEX. FAM. CODE ANN. § 109.002(d) (West 2014). See also TEX. R. APP. P. 9.8(b).
        2
            The father’s rights were also terminated but he is not a party to this appeal.
        3
            Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
      In December 2013, the Department of Family and Protective Services filed its

Original Petition for conservatorship and termination of H.N.M.’s parental rights. The

bases for A.M.D.’s removal were child neglect and neglectful supervision, i.e., not caring

for the child and refusing to learn basic parenting skills in multiple foster care

environments.   After a hearing, the trial court entered an order requiring H.N.M. to

participate in and complete all tasks and services specified in a service plan as well as

all subsequent service plans ordered by the trial court. Thereafter, H.N.M. failed to

initiate or complete multiple services ordered for A.M.D.’s return, including: (1) attend

individual counseling, (2) undergo a psychological evaluation, (3) undergo substance

abuse screenings, and (4) participate in mental health services. H.N.M. also moved her

residence a number of times, failed to make visitations, became pregnant a second

time, and tested positive for marijuana use.


      After a bench trial in March 2015, the trial court found there was clear and

convincing evidence that H.N.M. had failed to comply with the court’s order specifically

establishing the actions necessary for A.M.D.’s return. See TEX. FAM. CODE ANN. §

161.001(1)(O) (West 2014). See M.C. v. Tex. Dep’t of Family and Protective Servs.,

300 S.W.3d 305, 311 (Tex. App.—El Paso 2009, pet. denied) (only one statutory ground

is required to terminate parental rights under section 161.001(1)). The trial court also

found termination was in the best interest of the child. See In the Interest of C.H., 89
S.W.3d 17, 28 (Tex. 2002) (evidence of acts or omissions used to establish ground for

termination under section 161.001(1) may be probative in determining best interest of

child). See also Walker v. Tex. Dep’t of Family and Protective Servs., 312 S.W.3d 608,

619 (Tex. App.—Houston [1st Dist.] 2009, pet. denied) (nonexclusive list of factors that


                                               2
the trier of fact in a termination case may use in determining the best interest of the

child).


          APPLICABLE LAW

          In a termination proceeding the standard of review is that discussed in In re

K.M.L., 443 S.W.3d 101, 108 (Tex. 2013). The evidence must be such that a fact finder

could reasonably form a firm belief or conviction about the truth of the matter on which

the Department bears the burden of proof. Id. at 112. Furthermore, only one statutory

ground is needed to support termination, though the trial court must also find that

termination is in the child’s best interest. In re K.C.B., 280 S.W.3d 888, 894-95 (Tex.

App.—Amarillo 2009, pet. denied). In reviewing a best interest finding, appellate courts

consider, among other evidence, the factors set forth in Holley v. Adams, 544 S.W.2d
367, 371-72 (Tex. 1976).


          ANDERS V. CALIFORNIA

          Courts, including this court, have found the procedures set forth in Anders v.

California applicable to appeals of orders terminating parental rights. See In re A.W.T.,

61 S.W.3d 87, 88 (Tex. App.—Amarillo 2001, no pet.). In support of his motion to

withdraw, counsel certifies he has conducted a conscientious examination of the record,

and in his opinion, the record reflects no potentially plausible basis to support an

appeal. Counsel certifies he has diligently researched the law applicable to the facts

and issues and candidly discusses why, in his professional opinion, the appeal is

frivolous. In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998). Counsel has demonstrated

he has complied with the requirements of Anders by (1) providing a copy of the brief to

H.N.M. and (2) notifying her of her right to file a pro se response if she desired to do so.

                                             3
Id.   By letter, this Court granted her an opportunity to exercise her right to file a

response to counsel’s brief should she be so inclined. She did not favor us with a

response. Neither did the Department favor us with a responsive brief.


       ANALYSIS

       As in a criminal case, we have independently examined the entire record to

determine whether there are any non-frivolous issues that might support the appeal.

See Penson v. Ohio, 488 U.S. 75, 82-83, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Based on this record,

we conclude that a reasonable fact finder could have formed a firm belief or conviction

that grounds for termination existed in compliance with section 161.001 of the Family

Code and that termination of H.N.M.’s parental rights was in the child’s best interest.

See Gainous v. State, 436 S.W.2d 137, 137-38 (Tex. Crim. App. 1969).


       At the bench trial, the evidence established H.N.M. did not initiate many of the

material provisions of court orders requiring compliance to avoid termination of her

parental rights. In re J.F.C., 96 S.W.3d 256, 277-79 (Tex. 2002). The record also

conclusively establishes A.M.D. was removed from H.N.M. under Chapter 262 of the

Family Code for abuse or neglect, and it is undisputed that A.M.D. was in the

Department’s custody for more than nine months after removal.        In re E.C.R., 402
S.W.3d 239, 248-49 (Tex. 2013).        The parental conduct described in subsection

161.001(1)(O) of the Family Code was thus established as a matter of law, and

termination was in the best interest of A.M.D. Id.




                                            4
      After reviewing the record and counsel’s brief, we agree with counsel that there

are no plausible grounds for appeal.


      CONCLUSION

      The trial court’s order terminating H.N.M.’s parental rights to A.M.D. is affirmed

and counsel’s motion to withdraw is granted




                                               Patrick A. Pirtle
                                                   Justice




                                           5